DETAILED ACTION
Response to Amendment
Applicant’s amendments to the Specifications and claim 23 filed August 31, 2022, are acknowledged by the Examiner. 
Claims 1-23 are pending in the current action. 
Claims 11-21 remain withdrawn.
Claims 1-10 and 22-23 are under consideration in the current action.
Response to Arguments
In response to “Amendments to the Specifications”
Applicant’s amendments to the Specifications filed August 31, 2022, are acknowledged by the Examiner. 
In response to “Claim 23 as amended is patentable in accordance with 35 USC 112”
Applicant’s amendment overcome the current 112b rejection, it is therefore withdrawn. 
In response to “Claims 1-10, 22. and 23, are patentable in accordance with 35 USC. 103”
Applicant argues that neither Hahne nor Berent teach “the transparent film extending beyond the void lengthwise across the facemask to form the see-through portion”, Examiner disagrees. Examiner cites Hahne Fig 3 which shows the transparent material 11 in the void between material sections. The transparent material 11 forms the see-through portion; the transparent film has been cited as the see-through portion previously in the claim (from the rejection sent 3/14/22: “(Fig 3, see-through portion having film 11; col 5 In 10-20, positioned to show the mouth in use), wherein the see-through portion is formed from a transparent film (col 5 In 35-40, transparent film)”).
Applicant argues that the limitation “and the layered portion on each opposing side of the see-through portion” has not been met, the Examiner disagrees. As cited in the claim 1 rejection “Barent teaches … and the layered portion on each opposing side of the see-through portion (Fig 3, Fig 1, layered portion 25 surrounds the transparent film thus on all sides of the see-through portion).” The limitation is referenced and met. 
Applicant argues “One of ordinary skill in the art would not construe this de minimis overlap in Hahne as the transparent film extending beyond the void lengthwise across the facemask to form the see-through portion and the layered portion on each opposing side of the see-through portion." This argument is moot as Hahne is not relied on for the layered portion. 
Applicant argues “One of ordinary skill in the art would not construe this de minimis overlap in Berent as the transparent film extending beyond the void lengthwise across the facemask to form the see-through portion and the layered portion on each opposing side of the see-through portion” Examiner disagrees. There is no functional limitation that direct the claim language beyond the structure of a layer of air permeable filter material (Examiner notes that just by being filter material does not inherently mean it is intended to filter air for a mouth, it is never specified what is filtered) over a transparent material. Berent teaches an air permeable and filtering material (cotton) which overlaps a transparent material to form an overlapping layer. The limitation is met. 
Applicant argues that the limitation “and the layered portion on each opposing side of the see-through portion” has not been addressed, Examiner disagrees. Examiner cited in the rejection “a layered portion on each opposing side of the void in the see-through portion (col 2 ln 55-65, Fig 3, layered portion 25 where material 18/16 of the cloth 10 overlaps the transparent film),” so the limitation is addressed and has been met.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both devices are face covering with a transparent section, and Berent teaches a more effectively secured transparent member in the face covering (Barent col 2 ln 60-65). There is reasonable motivation for combination. 
Applicant argues that Hahne teaches away from the combined device, Examiner disagrees. There is no reason to believe that the art of Hahne, a mask of analogous material (Hahne col 3 ln 50-55) with an analogous intermediate transparent member would no longer function if the transparent member was attached to the mask in a different manner. Examiner notes that the further arguments directed at this are moot because they imply that the mask or transparent material are modified beyond the modification statement made. 
In response to applicant's argument that Berent has a different reason for the overlapping area, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that Berent is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Berent, Hahne, and the instant application detail devices that are face covering with a transparent section secured in series between other materials, thus they are all within the same field of endeavor. Further as they are all directed to the problem of attaching the transparent member in series between other materials and effectively remain on the face. 
Applicant argues that because the device of Berent has a different purpose the material cannot be used in a combination with Hahne and is irrelevant, Examiner disagrees. The combination was not that the device of Hahne is replaced by the device of Berent, only that the structure of attachment of Hahne is modified to be the attachment style of Berent. This modification does not ruin or cause problems in the airflow of Hahne because the mask of Hahne remains primarily intact. 
Applicant argues that the limitation, “an unattached portion surrounding the void and interior of the periphery of the transparent film in the layered portion”, of claim 22 have not been met. Examiner relied on Figure 3 which clearly shows a seam 25 which attaches a layered portion 16/18/25 to the transparent member 24, above the seam 25 is a region where the material layers 16 and 18 are not attached to the transparent member but remain in the film’s periphery, and thus meet the claim limitation. The editing error has been fixed but the rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne (US 7802572) in view of Barent (US 5818569). 
With respect to claim 1, Hahne discloses A facemask (Fig 3, Fig 4, facemask shown) comprising: an air-filtering portion comprising an air-permeable filtering media (Fig 3, filtering portion 10, air-permeable filtering media- col 3 ln 50-60, col 3 ln 65-70); a see-through portion positioned and configured so that, in use, a mouth of a wearer is visible therethrough (Fig 3, see-through portion having and being film 11; col 5 ln 10-20, positioned to show the mouth in use), wherein the see-through portion is formed from a transparent film (col 5 ln 35-40, transparent film) covering a void in the air-permeable filtering media (Fig 3, transparent material 11 in void between filter material sections 10), the void being unobstructed in use by the air-filtering portion (Fig 3), and wherein the transparent film is air-impermeable (col 5 ln 00-5, transparent film 11 is air impermeable), the see-through portion providing a barrier to the flow of breathable air therethrough (col 5 ln 00-5, col 5 ln 35-40, transparent film 11 is air impermeable so it is a barrier for the flow of air); the transparent film extending beyond the void lengthwise across the facemask to form the see-through portion (Fig 3, transparent material 11 in void between filter material sections 10) wherein the transparent film is fixed along its periphery to the air-permeable filtering media (col 5 ln 55-60, fixed along the edge to create a seal).  
Hahne is silent on and a layered portion on each opposing side of the void in the see-through portion, the layered portion comprising the transparent film layered on the air-permeable filtering media, and the layered portion on each opposing side of the see-through portion.
Barent teaches an analogous face covering with a transparent film 20 in the void between air permeable material (col 3 ln 35-45, cotton is air permeable and can be used as a filtering material), further having a layered portion on each opposing side of the void in the see-through portion (col 2 ln 55-65, Fig 3, layered portion 25 where material 18/16 of the cloth 10 overlaps the transparent film), the layered portion comprising the transparent film layered on the air-permeable filtering media (Fig 3), and the layered portion on each opposing side of the see-through portion (Fig 3, Fig 1, layered portion 25 surrounds the transparent film thus on all sides of the see through portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the transparent portion and the filter material as taught by Hahne to be a layered portion as taught by Barent to effectively secure the transparent member in the face covering (Barent col 2 ln 60-65).
With respect to claim 4, Hahne/Barent discloses The facemask of claim 1, wherein the transparent film is fixed to the air- permeable filtering media by one of ultrasonic welding, gluing, sewing, stapling, and combined heat and pressure (Hahne col 5 ln 55-60, cementing is an example of gluing).  
With respect to claim 5, Hahne/Barent discloses The facemask of claim 1, further comprising an air-inhibiting seal along a periphery of the facemask (Hahne col 6 ln 25-30, col 7 ln 40-45, mask is sealed to the user’s face).  
With respect to claim 7, Hahne/Barent discloses The facemask of claim 1, wherein the transparent film is formed from one or more of a polyester, polyethylene, polypropylene, polycarbonate, or plastic material (Hahne col 5 ln 35-40, plastic materials such as ionomer resins, polyolefins, polyesters, polyamides, vinyl polymers, cellulose esters, and/or polycarbonates).  
With respect to claim 22, which has been amended to mend an editing error, Hahne/Berent discloses The facemask of claim 1, wherein the air-permeable filtering media includes an unattached portion surrounding the void and interior of the periphery of the transparent film in the layered portion (Berent Fig 3, unattached portion above seam 25), the unattached portion being unattached to the transparent film (Berent Fig 3, unattached portion does not directly contact the transparent film so it is interpreted as unattached).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the transparent portion and the filter material as taught by Hahne to be a layered portion as taught by Berent to effectively secure the transparent member in the face covering (Berent col 2 ln 60-65).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Fisichella (US 4323063).
With respect to claim 2, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein each of the see-through portion and the transparent film has a vertical width that is greatest at a vertical midline of the facemask.  
Fisichella teaches an analogous facemask with an analogous see through portion/film 11 that is a cup shape thus has a vertical width that is greatest at a vertical midline of the facemask (col 3 ln 35-40, Fig 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the see-through portion of Hahne to be rounded and thus have a greatest width at the midline as taught by Fisichella as thus shape is known to fit snugly around a mouth and allow for viewing of the mouth (Fisichella col 1 ln 10-15).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Kuntz et al (US 4825878).
With respect to claim 3, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein each peripheral side edge of the periphery of the transparent film is fixed along each vertical peripheral edge of the facemask.  
Kuntz et al teaches an analogous face covering with a transparent sheet 14 and a lateral layered portion 12c/12’/12” wherein each peripheral side edge of the periphery of the transparent film is fixed along each vertical peripheral edge of the facemask.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Hahne/Barent to extend along the whole lateral extend of the mask as taught by Kuntz et al to allow for further structure and a stronger structure (Kuntz et al col 2 ln 65-col 3 ln 5).
With respect to claim 23, Hahne/Barent discloses The facemask of claim 1, wherein a length of the see-through portion is about 65% to 75% of a full length of the facemask (Hahne Fig 3, portion appears a length, interpreted to be about 65% of the facemask).
Hahne/Barent is silent on and the transparent film extends the full length of the facemask.
Kuntz et al teaches an analogous face covering with a transparent sheet 14 and a lateral layered portion 12c/12’/12” wherein the see-through portion covers a partial length of the mask but the transparent film extends the full length of the facemask (Fig 4a, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Hahne/Barent to extend along the whole lateral extend of the mask as taught by Kuntz et al to allow for further structure and a stronger structure (Kuntz et al col 2 ln 65-col 3 ln 5).
Examiner further notes, in light of cited prior art that the claimed dimensions are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed dimensions which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed dimensions within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Messier (US 2010/0313890).
With respect to claim 6, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein the air-permeable filtering media in the layered portion includes a high-loft filtering material. 
Messier teaches an analogous facemask with an analogous layered portion (Fig 2, layered where front material overlaps aperture material 12) wherein the air-permeable filtering media in the layered portion includes a high-loft filtering material ([0070], high loft material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne/Barent to be the high loft material as taught by Messier as it is an effective material for sealing and providing filtered breathable air (Messier [0008])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Carlson (US 5561863).
With respect to claim 8, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein the air-filtering portion further comprises pleats formed in an upper and lower portion of the air-permeable filtering media positioned above and below the transparent film, respectively, the pleats being configured to expand the mask vertically downward for fitting under the chin of a wearer and vertically upward for fitting over the nose and face.  
Carlson teaches an analogous facemask with a transparent portion 14 and an air-filtering portion 12a/12 (col 2 ln 45-55) which comprises pleats formed in an upper and lower portion of the air-permeable filtering media positioned above and below the transparent film (Fig 1, Fig 3, pleats 13), respectively, the pleats being configured to expand the mask vertically downward for fitting under the chin of a wearer and vertically upward for fitting over the nose and face (Fig 1, Fig 3, col 4 ln 10-15, pleats expand to capture the user’s face and features).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne to have the pleats as taught by Carlson et al which would allow or more surface area and thus further air filtration (Carlson col 2 ln 45-50).
With respect to claim 9, Hahne/Barent/Carlson discloses The facemask of claim 8, wherein the area of the air-permeable filtering media that forms the pleats in the lower portion of the air-filtering portion is greater than an area of the see-through portion (Carlson Fig 3, col 4 ln 10-15, col 4 ln 35-45, lower portion is shown and detailed to extend from the lower lip to cover the chin and the transparent portion is detail to be sized to the lips thus the lower pleated portion 12 is obvious larger than the transparent portion), the lower portion being positioned below the transparent film (Carlson Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne to have the pleats as taught by Carlson et al which would allow or more surface area and thus further air filtration (Carlson col 2 ln 45-50).
With respect to claim 10, Hahne/Barent/Carlson discloses The facemask of claim 9, wherein the facemask is further configured to fold flat (Carlson Fig 3, Fig 1, pleats 13 allow or a flat fold, transparent portion is a film thus is flat, further all material used would be capable of folding flat depending on how and what is used to fold the device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne to have the pleats as taught by Carlson et al which would allow or more surface area and thus further air filtration (Carlson col 2 ln 45-50).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786